Citation Nr: 1738297	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  15-13 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals of fracture, left maxilla, nasal bones, and vomer with maxillary sinusitis and headaches.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Comegys, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marines Corps from October 1958 to September 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut which granted service connection for residuals of fracture, left maxilla, nasal bones, and vomer with maxillary sinusitis and headaches with an initial rating of 10 percent effective June 19, 2006.

The Veteran requested a Travel Board hearing on his VA Form 9.  A hearing was scheduled for March 2010; however, the Veteran failed to appear.  As the Veteran has not submitted good cause for his failure to appear at the hearing, the request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's residuals of fracture, left maxilla, nasal bones, and vomer with maxillary sinusitis and headaches is not manifested by more than six non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting or any incapacitating episodes.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for residuals of fracture, left maxilla, nasal bones, and vomer with maxillary sinusitis and headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); C.F.R. § 4.97, Diagnostic Code 6513 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  The Veteran was provided VA examinations in January 2012 and February 2017.  The examination reports, including a February 2017 VA addendum, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  VA's duty to assist has been met.

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's residuals of fracture, left maxilla, nasal bones, and vomer with maxillary sinusitis and headaches is rated 10 percent under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6513.  

Under DC 6513 A 10 percent rating is warranted for one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

A 30 percent rating is warranted for three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2016).  

An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513, Note 1 (2016).

Historically, the evidence shows that the Veteran sustained multiple facial injuries (fracture simple of the left maxilla nasal bones and vomer) when he was involved in an altercation in March of 1961.  He was transported to a hospital where he required closed reduction of the nasal fractures and was hospitalized for one month.  Subsequent to this injury the Veteran has had recurrent headaches and sinus infections. 

At a January 2012 VA examination, the Veteran reported episodes of maxillary sinusitis that were manifested with headaches, pain and tenderness of affected sinus, purulent discharge or crusting.  The Veteran reported that having 4 non-incapacitating episodes of sinusitis characterized by headaches in the past 12 months; he denied any incapacitating episodes.  The examiner assigned a diagnosis of chronic sinusitis, and a headache condition.  The examiner noted the Veteran had one sinus surgery in 1961.  There was no evidence of migraines.  The Veteran retired 6 years ago but stated he would miss work 3-4 days a year due to headaches associated with sinus infections.  

Private records reflect a diagnosis of acute sinusitis in December 2008 after complaints of fever, headache, cough with greenish yellow sputum, hoarseness and sore throat pain.  The Veteran was prescribed a three-week course of antibiotics (Ceftin) to use along with his Flonase and Astelin.

In February 2009, the Veteran reported headache and rhinorrhea, sinus pain, drainage and congestion for the past 1.5 months.  The note indicates that the Veteran was seen about 15 months ago and given Ceftin for 3weeks with some relief.  The diagnosis was questionable chronic maxillary sinusitis.

The Veteran was also seen in March 2016 for a 3-4 day history of productive cough, green and yellow nasal drainage, and feeling feverish.  The diagnosis was upper respiratory illness; treatment did not include any antibiotics.  The Veteran was also seen in July 2016 for symptoms of mild general malaise, fatigue, mild allergy and headache related to seasonal allergic rhinitis.  No antibiotics were given.  In January 2017, the Veteran presented with head congestion, productive cough, shortness of breath, and green-yellow mucus.  The diagnosis was sinobronchitis; treatment included Flonase, saline spray, Mucinex max and a Z-pack.  On follow-up in February 2017, the recent episode of sinusitis was noted to have resolved.

At a February 2017 VA examination, the Veteran reported that everything remained the same as what was reported at his January 2012 examination.  He reported that he occasionally took antibiotics.  The symptoms reported were consistent with the January 2012 VA examination report, and the Veteran also reported pain across the top of his head and dental pain when his sinuses are inflamed.  The Veteran denied having any non-incapacitating or incapacitating episodes of sinusitis (characterized by headaches, pain and purulent discharge or crusting over the past 12 months.   

In a February 2017 VA examination addendum, the examiner reported that he reviewed the claims file.  Based upon this review, the examiner noted that the Veteran had a single episode of an acute non incapacitating episode of sinusitis with headache, with no other symptoms requiring a course of antibiotics on a yearly basis.

In March 2017, the Veteran asserted that he may have been misunderstood during his February 2017 VA examination.  During the examination, the Veteran reported that he stated "as a matter of fact I just had an episode" but the examiner interpreted this statement as he was reporting only one episode in a 12 month period.  He indicated that he has a few episodes per month.

Based on the evidence of record, an initial rating in excess of 10 percent is not warranted.  Based on his own statements, the Veteran has suffered from, at most, four non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting within a 12 month period throughout the pendency of the appeal.  The private treatment records generally reflect about one episode of sinusitis per year; prolonged antibiotic treatment was not required.  As there is no evidence that the Veteran has suffered from more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; or three or more episodes of incapacitating sinusitis episodes per year requiring prolonged use of antibiotics, there is no basis for which to assign an initial rating in excess of 10 percent. 

There are no additional expressly or reasonably raised issues presented on the record.  The Veteran has not raised a claim for a total disability rating based on individual unemployability, nor is one reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial rating in excess of 10 percent for residuals of fracture, left maxilla, nasal bones, and vomer with maxillary sinusitis and headaches is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


